DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments, filed 07/11/2022 are acknowledged and have been carefully considered. The amendments filed 07/11/2022 are entered. 
Regarding the claim objections, Applicant’s remarks and amendments have been considered and are persuasive. Accordingly, the objection to claim 18 is withdrawn. 
Regarding the rejections under 35 U.S.C. 112(b), Applicant’s remarks and amendments have been considered and are persuasive. Accordingly, the 35 U.S.C. 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-6, 8-15, and 17-19 were previously pending in the application, with claims 7 and 16 having previously been canceled. 
	As of the amendments filed 07/11/2022, claims 1, 13, 15, and 18-19 are amended; no claims are newly canceled; and no claims are newly added. 
	Accordingly, claims 1-6, 8-15, and 17-19 are currently under examination. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0038260 A1, priority to PCT/KR2017/001248 filed 02/06/2017, hereinafter “Lee”) in view of Slayton et al. (US 2007/0167709 A1, hereinafter “Slayton”), further in view of Amble et al. (US 2015/0035959 A1, hereinafter “Amble”). 

Regarding claim 1, Lee discloses a “method and an apparatus for an ultrasound diagnostic based on an electronic device” which is able to provide a “control guide for the probe in response to reception of control information from the external device” (Abstract), and further teaches: 
An ultrasonic probe ("probe 600 may include, for example, an ultrasound probe" Lee: [0129]) … [and] a display device configured to display an ultrasonic image ("second electronic device 500 may output (display) the ultrasound image" Lee: [0194]), the ultrasonic probe comprising:
an image capturing unit (“first electronic device 400”) joined to or detachably attached to a first cable ("first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication …)" Lee: [0127], Fig. 4), the image capturing unit comprising a first optical lens ("electronic device 400 according to various embodiments of the present disclosure may include, for example, ..., a camera module 670, a controller 680 (for example, the processor 120)" Lee: [0143], Fig. 6; "camera module 291 is, for example, a device for image and video capturing, and according to one exemplary embodiment, may include one or more image sensors (e.g., a front sensor or a rear sensor), a lens" Lee: [0097]) to capture an image of a nearby object ("second data (for example, a probe control image or affected part image data) photographed through a camera (for example, the camera module 670)" Lee: [0176]; "camera module 670 (for example, the camera module 291) indicates the configuration of supporting a photographing function of the electronic device 400. The camera module 670 may photograph a certain subject" Lee: [0161]); and
a probe head ("probe 600 may include, for example, an ultrasound probe" Lee: [0129]) joined to or detachably attached to the first cable ("first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication …)" Lee: [0127], Fig. 4; "electronic device 400 and the probe 600 are connected through a wired communication scheme" Lee: [0134]), the probe head being configured to transmit an ultrasonic beam toward a body surface of a subject ("probe 600 may radiate an ultrasound signal from a body surface of a target to a desired part within the body and acquire a tomogram of soft tissues or an image of a blood flow based on information of the reflected ultrasound signal (for example, an ultrasound echo signal)" Lee: [0129]) and to receive a reflected wave from the body surface ("probe 600 may radiate, for example, an ultrasound signal generated from a transducer to a target (examinee), receive information of an echo signal reflected from the target, and acquire an image of a part inside the target" Lee: [0140]), 
wherein the image capturing unit ("controller 680 of the electronic device 400" Lee: [0253]) is configured to transmit a control signal ("user input unit 620 may receive user input for initiating the operation (for example, a function of connecting to or recognizing the probe 600, an ultrasound diagnosis function, and a data transmission/reception function) of the electronic device 400 according to various embodiments of the present disclosure and generate an input signal according to user input" Lee: [0150]) for instructing a change of settings to the display device ("controller 680 may determine whether the screen mirroring function is selected" Lee: [0258]) in accordance with an operation on an input interface ("first electronic device 400 may include, for example, a smart phone and a tablet Personal Computer (PC). According to various embodiments, the first electronic device 400 may display various User Interfaces (UIs) or Graphical User Interfaces (GUIs)" Lee: [0129]; "user input unit 620 may include at least one input device for detecting various user inputs" Lee: [0149]) provided on a housing of the image capturing unit ("electronic device 400 may include ..., a housing (or a body) 420" Lee: [0134]).
Lee further discloses: 
a vital sign that is based on a vital sign signal (“electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices (a blood glucose monitoring device, a heart rate monitoring device, a blood pressure measuring device, a body temperature measuring device, etc.)” Lee: [0062]) obtained from a sensor (“sensor module 240 may measure, for example, physical quantity or detect an operational status of the electronic device 201, and may convert the measured or detected information into an electric signal. The sensor module 240 may include, for example, at least one of … a pressure sensor 240C, …, a bio sensor 240I, a temperature/humidity sensor 240J, an illumination sensor 240K, an Ultra Violet (UV) sensor 240M, an ultrasonic sensor 240N, and an optical sensor 240P. … Additionally or alternatively, the sensor module 240 may include, for example, an E-nose sensor, an ElectroMyoGraphy (EMG) sensor, an ElectroEncephaloGram (EEG) sensor, an ElectroCardioGram (ECG) sensor” Lee: [0090]). 

Lee is not being relied on for teaching: 
An ultrasonic probe electrically connectable to a display device configured to display … a vital sign that is based on a vital sign signal obtained from a sensor.  

However, in a similar invention in the same field of endeavor, Slayton teaches a “non-invasive visual imaging system … wherein the imaging system procures an image of a transducer position during diagnostic or therapeutic treatment” (Abstract), and further teaches: 
	An ultrasonic probe ("Probe assembly 118 suitably comprises a transducer 102" Slayton: [0035]; "transducer 102 comprises an ultrasonic transducer" Slayton: [0035]) electrically connectable to a display device ("Transducer 102 can also be configured for recording or measuring acoustic or temperature data and for transmitting the acoustic or temperature data to the control unit 100 via communications channel 104" Slayton: [0035]; [Slayton's Fig. 1 shows the display device 110 included in the control unit 100, and thus is electrically connectable to the transducer 102.]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the visual imaging system for ultrasonic probe as taught by Slayton. With respect to the wired electrical connection between a transducer probe and a display device, one of ordinary skill in the art would have been motivated to make this modification because through “wired connections such as IP or digital cable networks and the like, and can direct a local practitioner as to the suitably placement for the transducer” ([0067]). With respect to the claimed invention as a whole, one of ordinary skill in the art would have been motivated to make this modification because of the ability “to receive imaging information from the visual imaging system and patient information from the probe system and suitably correlate both components of information to provide various advantages to the medical practitioner” ([0033]), such as to “provide information directing the probe system to a specific position of the patient to observe or treat a particular region of interest for that patient” ([0033]). 

	The combination of Lee and Slayton is not being relied on for teaching: 
a display device configured to display … a vital sign that is based on a vital sign signal obtained from a sensor.  

However, in a similar invention in the same field of endeavor, Amble teaches an approach which "involves performing a biometric imaging scan (e.g., an ultrasound scan) on a patient, which generates a biometric image stream. Concurrently, a video camera is directed at a technician that is using the biometric imaging device, which indicates how the device is being handled and positioned. The video camera generates a video stream. Frames are obtained from the video and biometric imaging streams" (Amble: [0010]) and "frames are obtained from biometric waveform data and biometric imaging streams received from one or more medical imaging/scanning devices" (Amble: [0011]), and further teaches: 
a display device ("device 104 is preferably arranged so that it may be coupled to (or otherwise receive inputs from) a variety of different types of biometric diagnostics machines. These may include various types of imaging devices (e.g., ultrasound probes, X-ray machines, MRI devices, CT scanner, etc.) and/or biometric measurement devices (e.g., EKG, EEG, or ECG devices; pulse oximeters; thermal/temperature sensors; blood pressure monitors; glucose level monitors; pulmonary function testers, etc.)" Amble: [0037]; "some or all of the above data is selectively presented in a display that is connected to or part of the system 102" Amble: [0040]) configured to display an ultrasonic image and a vital sign ("operator can arrange to have biometric images (e.g., an ultrasound scan displayed in real time) presented in one window of a display screen and biometric data (e.g., waveform results from an EEG) in another window" Amble: [0040]; "One or more of the received data streams (e.g., biometric images, biometric data, collaboration data, supplementary data, biometric waveforms, video, etc.) are selectively rendered and displayed in real-time at the display device 210 (step 620)" Amble: [0081]) that is based on a vital sign signal obtained from a sensor ("medical sensing device, such as an electrocardiogram device, electroencephalography device, a pulse oximeter device, a thermal/temperature sensor, a blood pressure testing device, a glucose level testing device, a pulmonary function testing device, etc." Amble: [0092]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the display device for displaying both biometric images and biometric data as taught by Amble. One of ordinary skill in the art would have been motivated to make this modification because "it may be desirable for the workstation to be simultaneously coupled to more than one biometric device, as for example, an imaging device and a biometric measurement device, or multiple biometric measurement devices" (Amble: [0037]). In addition, one of ordinary skill in the art would recognize the benefits of receiving "one or more data streams simultaneously from various imaging/sensing/video devices" (Amble: [0072]), namely the ability for "multiple, different types of data that are displayed on the display device 210 will simultaneously indicate a change that is caused by the same physiological change(s) in the patient. By way of example, consider a situation in which an ultrasound scan of a patient's heart is being performed. At the same time, a heart rate monitor is being used on patient. A video camera takes footage of the patient while they are undergoing a medical examination" (Amble: [0075]). In addition, paragraph [0076] of Amble provides a specific example of this with respect to a patient hyperventilating. 

	Regarding claim 6, the combination of Lee, Slayton, and Amble discloses: 
The ultrasonic probe according to claim 1, as described above. 
Lee is not being relied on for teaching: 
wherein the probe head comprises a marker indicating a direction in which the probe head is to be abutted on the body surface of the subject.
However, in a similar invention in the same field of endeavor, Slayton teaches a “non-invasive visual imaging system … wherein the imaging system procures an image of a transducer position during diagnostic or therapeutic treatment” (Abstract), and further teaches: 
wherein the probe head comprises a marker (“positioning indicator 308”) indicating a direction in which the probe head is to be abutted on the body surface of the subject ("positioning indicator 308 comprises a series of marks which are suitably configured to facilitate the determination and assessment of the positional and/or orientation information of transducer 102 with respect to the patient" Slayton: [0052]; "positional image depicting the position and/or orientation of the transducer 602 on the surface of the treatment area at the time the transducer image is captured" Slayton: [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the visual imaging system for ultrasonic probe as taught by Slayton. One of ordinary skill in the art would have been motivated to make this modification because “by knowing the fixed distances of the triangulation marks, the software within central processing unit 108 can determine the position and distance of imaging device 116 with respect to transducer 102. Thus, as transducer 102 changes the angle of scan or otherwise the orientation with respect to the region of interest, the software within central processing unit 108 can suitably follow these changes in orientation and position. Accordingly, by knowing the orientation and geometry of transducer 102 with respect to the patient, positional and/or orientation information and ultrasonic imaging information can be suitably fused into a combined image,” thus providing the benefit of displaying both an ultrasonic image from a probe (transducer) and a photographic image from an imaging device. 

Regarding claim 8, the combination of Lee, Slayton, and Amble discloses: 
The ultrasonic probe according to claim 1, as described above. 
Lee further discloses: 
wherein the image capturing unit ("controller 680 of the electronic device 400" Lee: [0253]) is configured to transmit the control signal ("user input unit 620 may receive user input for initiating the operation (for example, a function of connecting to or recognizing the probe 600, an ultrasound diagnosis function, and a data transmission/reception function) of the electronic device 400 according to various embodiments of the present disclosure and generate an input signal according to user input" Lee: [0150]) for instructing the change of settings to both the display device ("controller 680 may determine whether the screen mirroring function is selected" Lee: [0258]) and the probe head ("controller 680 may transmit the control command to the probe 600" Lee: [0320]) in accordance with the operation on the input interface ("first electronic device 400 may include, for example, a smart phone and a tablet Personal Computer (PC). According to various embodiments, the first electronic device 400 may display various User Interfaces (UIs) or Graphical User Interfaces (GUIs)" Lee: [0129]; "user input unit 620 may include at least one input device for detecting various user inputs" Lee: [0149]) provided on the housing of the image capturing unit ("electronic device 400 may include ..., a housing (or a body) 420" Lee: [0134]).
Additionally, Lee discloses this limitation of the image capturing unit (first electronic device 400) controlling both the probe head (probe 600) and display device (second electronic device 500) by teaching that the "electronic device 400 may process an operation related to starting a diagnosis (for example, acquire ultrasound data by controlling the probe 600) using the probe 600 and displaying and transmitting the diagnosis result (for example, ultrasound data) to the second electronic device 500" (Lee: [0138]). 

Regarding claim 13, Lee discloses a “method and an apparatus for an ultrasound diagnostic based on an electronic device” which is able to provide a “control guide for the probe in response to reception of control information from the external device” (Abstract), and further teaches: 
An ultrasonic measurement system ("ultrasound diagnosis or measurement in the ultrasound diagnosis mode based at least partially on the image displayed in the ultrasound image area" Lee: [0432]; "electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices, …)" Lee: [0062]) comprising:
a display device ("second electronic device 500 may output (display) the ultrasound image" Lee: [0194]) configured to display an ultrasonic image ("electronic device 400 may process an operation related to starting a diagnosis (for example, acquire ultrasound data by controlling the probe 600) using the probe 600 and displaying and transmitting the diagnosis result (for example, ultrasound data) to the second electronic device 500" Lee: [0138]); and
an ultrasonic probe ("probe 600 may include, for example, an ultrasound probe" Lee: [0129]),
wherein the ultrasonic probe (“probe 600”) comprises:
an image capturing unit (“first electronic device 400”) joined to or detachably attached to a first cable ("first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication …)" Lee: [0127], Fig. 4), the image capturing unit comprising a first optical lens ("electronic device 400 according to various embodiments of the present disclosure may include, for example, ..., a camera module 670, a controller 680 (for example, the processor 120)" Lee: [0143], Fig. 6; "camera module 291 is, for example, a device for image and video capturing, and according to one exemplary embodiment, may include one or more image sensors (e.g., a front sensor or a rear sensor), a lens" Lee: [0097]) to capture an image of a nearby object ("second data (for example, a probe control image or affected part image data) photographed through a camera (for example, the camera module 670)" Lee: [0176]; "camera module 670 (for example, the camera module 291) indicates the configuration of supporting a photographing function of the electronic device 400. The camera module 670 may photograph a certain subject" Lee: [0161]); and
a probe head ("probe 600 may include, for example, an ultrasound probe" Lee: [0129]) joined to or detachably attached to the first cable ("first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication …)" Lee: [0127], Fig. 4; "electronic device 400 and the probe 600 are connected through a wired communication scheme" Lee: [0134]), the probe head being configured to transmit an ultrasonic beam toward a body surface of a subject ("probe 600 may radiate an ultrasound signal from a body surface of a target to a desired part within the body and acquire a tomogram of soft tissues or an image of a blood flow based on information of the reflected ultrasound signal (for example, an ultrasound echo signal)" Lee: [0129]) and to receive a reflected wave from the body surface ("probe 600 may radiate, for example, an ultrasound signal generated from a transducer to a target (examinee), receive information of an echo signal reflected from the target, and acquire an image of a part inside the target" Lee: [0140]),
wherein the display device is configured to display the ultrasonic image ("second electronic device 500 may output (display) the ultrasound image" Lee: [0194]; "second electronic device 500 may provide an ultrasound image through the ultrasound image area" Lee: [0233]) based on the reflected wave received by the probe head ("second electronic device 500 may display ultrasound scan data based at least partially on the received data" Lee: [0221]), and a photographic image captured by image capturing unit ("first electronic device 400 may photograph a control state of the probe 600 through the camera (for example, the camera module 670 or the rear camera) and transmit the photographed image to the second electronic device 500 in real time" Lee: [0269]), and
wherein the image capturing unit ("controller 680 of the electronic device 400" Lee: [0253]) is configured to transmit a control signal ("user input unit 620 may receive user input for initiating the operation (for example, a function of connecting to or recognizing the probe 600, an ultrasound diagnosis function, and a data transmission/reception function) of the electronic device 400 according to various embodiments of the present disclosure and generate an input signal according to user input" Lee: [0150]) for instructing a change of settings to the display device ("controller 680 may determine whether the screen mirroring function is selected" Lee: [0258]) in accordance with an operation on an input interface ("first electronic device 400 may include, for example, a smart phone and a tablet Personal Computer (PC). According to various embodiments, the first electronic device 400 may display various User Interfaces (UIs) or Graphical User Interfaces (GUIs)" Lee: [0129]; "user input unit 620 may include at least one input device for detecting various user inputs" Lee: [0149]) provided on a housing of the image capturing unit ("electronic device 400 may include ..., a housing (or a body) 420" Lee: [0134]).
Lee further discloses: 
a vital sign that is based on a vital sign signal (“electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices (a blood glucose monitoring device, a heart rate monitoring device, a blood pressure measuring device, a body temperature measuring device, etc.)” Lee: [0062]) obtained from a sensor (“sensor module 240 may measure, for example, physical quantity or detect an operational status of the electronic device 201, and may convert the measured or detected information into an electric signal. The sensor module 240 may include, for example, at least one of … a pressure sensor 240C, …, a bio sensor 240I, a temperature/humidity sensor 240J, an illumination sensor 240K, an Ultra Violet (UV) sensor 240M, an ultrasonic sensor 240N, and an optical sensor 240P. … Additionally or alternatively, the sensor module 240 may include, for example, an E-nose sensor, an ElectroMyoGraphy (EMG) sensor, an ElectroEncephaloGram (EEG) sensor, an ElectroCardioGram (ECG) sensor” Lee: [0090]). 

Lee is not being relied on for teaching: 
a display device configured to display … a vital sign that is based on a vital sign signal obtained from a sensor; 
an ultrasonic probe electrically connectable to the display device. 

However, in a similar invention in the same field of endeavor, Slayton teaches a “non-invasive visual imaging system … wherein the imaging system procures an image of a transducer position during diagnostic or therapeutic treatment” (Abstract), and further teaches: 
an ultrasonic probe ("Probe assembly 118 suitably comprises a transducer 102" Slayton: [0035]; "transducer 102 comprises an ultrasonic transducer" Slayton: [0035]) electrically connectable to the display device ("Transducer 102 can also be configured for recording or measuring acoustic or temperature data and for transmitting the acoustic or temperature data to the control unit 100 via communications channel 104" Slayton: [0035]; [Slayton's Fig. 1 shows the display device 110 included in the control unit 100, and thus is electrically connectable to the transducer 102.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the visual imaging system for ultrasonic probe as taught by Slayton. With respect to the wired electrical connection between a transducer probe and a display device, one of ordinary skill in the art would have been motivated to make this modification because through “wired connections such as IP or digital cable networks and the like, and can direct a local practitioner as to the suitably placement for the transducer” ([0067]). With respect to the claimed invention as a whole, one of ordinary skill in the art would have been motivated to make this modification because of the ability “to receive imaging information from the visual imaging system and patient information from the probe system and suitably correlate both components of information to provide various advantages to the medical practitioner” ([0033]), such as to “provide information directing the probe system to a specific position of the patient to observe or treat a particular region of interest for that patient” ([0033]). 

	The combination of Lee and Slayton is not being relied on for teaching: 
a display device configured to display … a vital sign that is based on a vital sign signal obtained from a sensor. 

However, in a similar invention in the same field of endeavor, Amble teaches an approach which "involves performing a biometric imaging scan (e.g., an ultrasound scan) on a patient, which generates a biometric image stream. Concurrently, a video camera is directed at a technician that is using the biometric imaging device, which indicates how the device is being handled and positioned. The video camera generates a video stream. Frames are obtained from the video and biometric imaging streams" (Amble: [0010]) and "frames are obtained from biometric waveform data and biometric imaging streams received from one or more medical imaging/scanning devices" (Amble: [0011]), and further teaches: 
a display device ("device 104 is preferably arranged so that it may be coupled to (or otherwise receive inputs from) a variety of different types of biometric diagnostics machines. These may include various types of imaging devices (e.g., ultrasound probes, X-ray machines, MRI devices, CT scanner, etc.) and/or biometric measurement devices (e.g., EKG, EEG, or ECG devices; pulse oximeters; thermal/temperature sensors; blood pressure monitors; glucose level monitors; pulmonary function testers, etc.)" Amble: [0037]; "some or all of the above data is selectively presented in a display that is connected to or part of the system 102" Amble: [0040]) configured to display an ultrasonic image and a vital sign ("operator can arrange to have biometric images (e.g., an ultrasound scan displayed in real time) presented in one window of a display screen and biometric data (e.g., waveform results from an EEG) in another window" Amble: [0040]; "One or more of the received data streams (e.g., biometric images, biometric data, collaboration data, supplementary data, biometric waveforms, video, etc.) are selectively rendered and displayed in real-time at the display device 210 (step 620)" Amble: [0081]) that is based on a vital sign signal obtained from a sensor ("medical sensing device, such as an electrocardiogram device, electroencephalography device, a pulse oximeter device, a thermal/temperature sensor, a blood pressure testing device, a glucose level testing device, a pulmonary function testing device, etc." Amble: [0092]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the display device for displaying both biometric images and biometric data as taught by Amble. One of ordinary skill in the art would have been motivated to make this modification because "it may be desirable for the workstation to be simultaneously coupled to more than one biometric device, as for example, an imaging device and a biometric measurement device, or multiple biometric measurement devices" (Amble: [0037]). In addition, one of ordinary skill in the art would recognize the benefits of receiving "one or more data streams simultaneously from various imaging/sensing/video devices" (Amble: [0072]), namely the ability for "multiple, different types of data that are displayed on the display device 210 will simultaneously indicate a change that is caused by the same physiological change(s) in the patient. By way of example, consider a situation in which an ultrasound scan of a patient's heart is being performed. At the same time, a heart rate monitor is being used on patient. A video camera takes footage of the patient while they are undergoing a medical examination" (Amble: [0075]). In addition, paragraph [0076] of Amble provides a specific example of this with respect to a patient hyperventilating. 

Regarding claim 14, the combination of Lee, Slayton, and Amble discloses: 
The ultrasonic measurement system according to claim 13, as described above. 
Lee is not being relied on for teaching: 
wherein the probe head comprises a marker indicating a direction in which the probe head is to be abutted on the body surface of the subject, and
the display device is configured to detect characteristics of the ultrasonic probe from at least one of a color and a shape of the marker captured in the photographic image.
However, in a similar invention in the same field of endeavor, Slayton teaches a “non-invasive visual imaging system … wherein the imaging system procures an image of a transducer position during diagnostic or therapeutic treatment” (Abstract), and further teaches: 
wherein the probe head comprises a marker (“positioning indicator 308”) indicating a direction in which the probe head is to be abutted on the body surface of the subject ("positioning indicator 308 comprises a series of marks which are suitably configured to facilitate the determination and assessment of the positional and/or orientation information of transducer 102 with respect to the patient" Slayton: [0052]; "positional image depicting the position and/or orientation of the transducer 602 on the surface of the treatment area at the time the transducer image is captured" Slayton: [0058]), and
the display device is configured to detect characteristics of the ultrasonic probe ("Positioning indicator 308 is suitably configured to permit control system 100 to suitably correlate the geometry, i.e., position and orientation, of transducer 102 to the geometry of a corresponding ultrasonic image of the treatment region" Slayton: [0052]) from at least one of a color and a shape of the marker captured in the photographic image ("positioning indicator 308 can comprise triangulation marks, i.e., three marks configured in a triangular manner, configured at known distances apart to permit the software algorithm of central processing unit 108 to assess and determine the orientation and geometry of transducer 102 during operation" Slayton: [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the visual imaging system for ultrasonic probe as taught by Slayton. One of ordinary skill in the art would have been motivated to make this modification because “by knowing the fixed distances of the triangulation marks, the software within central processing unit 108 can determine the position and distance of imaging device 116 with respect to transducer 102. Thus, as transducer 102 changes the angle of scan or otherwise the orientation with respect to the region of interest, the software within central processing unit 108 can suitably follow these changes in orientation and position. Accordingly, by knowing the orientation and geometry of transducer 102 with respect to the patient, positional and/or orientation information and ultrasonic imaging information can be suitably fused into a combined image,” thus providing the benefit of displaying both an ultrasonic image from a probe (transducer) and a photographic image from an imaging device. 

Regarding claim 15, Lee discloses a “method and an apparatus for an ultrasound diagnostic based on an electronic device” which is able to provide a “control guide for the probe in response to reception of control information from the external device” (Abstract), and further teaches: 
An ultrasonic probe ("probe 600 may include, for example, an ultrasound probe" Lee: [0129]) comprising:
a probe head ("probe 600 may include, for example, an ultrasound probe" Lee: [0129]) configured to abut on a body surface of a subject (“probe 600 in contact with an affected part of the patient” Lee: [0270]; “user may bring the probe 600 into contact with the patient's body” Lee: [0341]), to transmit an ultrasonic beam toward the body surface ("probe 600 may radiate an ultrasound signal from a body surface of a target to a desired part within the body and acquire a tomogram of soft tissues or an image of a blood flow based on information of the reflected ultrasound signal (for example, an ultrasound echo signal)" Lee: [0129]), and to receive a reflected wave from the body surface ("probe 600 may radiate, for example, an ultrasound signal generated from a transducer to a target (examinee), receive information of an echo signal reflected from the target, and acquire an image of a part inside the target" Lee: [0140]); and
an image capturing unit (“first electronic device 400”) that is connectable to the probe head by wire ("first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication …)" Lee: [0127], Fig. 4) or by wireless (“first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication or wireless communication)” Lee: [0127]) to transmit a control signal to the probe head ("user input unit 620 may receive user input for initiating the operation (for example, a function of connecting to or recognizing the probe 600, an ultrasound diagnosis function, and a data transmission/reception function) of the electronic device 400 according to various embodiments of the present disclosure and generate an input signal according to user input" Lee: [0150]) or that is configured to transmit the control signal to the probe head ("controller 680 may transmit the control command to the probe 600" Lee: [0320]), the image capturing unit comprising a first optical lens ("electronic device 400 according to various embodiments of the present disclosure may include, for example, ..., a camera module 670, a controller 680 (for example, the processor 120)" Lee: [0143], Fig. 6; "camera module 291 is, for example, a device for image and video capturing, and according to one exemplary embodiment, may include one or more image sensors (e.g., a front sensor or a rear sensor), a lens" Lee: [0097]) to capture an image of a nearby object ("second data (for example, a probe control image or affected part image data) photographed through a camera (for example, the camera module 670)" Lee: [0176]; "camera module 670 (for example, the camera module 291) indicates the configuration of supporting a photographing function of the electronic device 400. The camera module 670 may photograph a certain subject" Lee: [0161]), the patient monitor being configured to display an ultrasonic image ("second electronic device 500 may output (display) the ultrasound image" Lee: [0194]), 
wherein the ultrasonic probe is configured to transmit a photographic image acquired by the image capturing unit ("first electronic device 400 may photograph a control state of the probe 600 through the camera (for example, the camera module 670 or the rear camera) and transmit the photographed image to the second electronic device 500 in real time" Lee: [0269]) and image information based on the reflected wave ("second electronic device 500 may display ultrasound scan data based at least partially on the received data" Lee: [0221]) to the patient monitor (“second electronic device 500”),
wherein the image capturing unit ("controller 680 of the electronic device 400" Lee: [0253]) is configured to transmit the control signal ("user input unit 620 may receive user input for initiating the operation (for example, a function of connecting to or recognizing the probe 600, an ultrasound diagnosis function, and a data transmission/reception function) of the electronic device 400 according to various embodiments of the present disclosure and generate an input signal according to user input" Lee: [0150]) for instructing a change of settings to the patient monitor ("controller 680 may determine whether the screen mirroring function is selected" Lee: [0258]) in accordance with an operation on an input interface ("first electronic device 400 may include, for example, a smart phone and a tablet Personal Computer (PC). According to various embodiments, the first electronic device 400 may display various User Interfaces (UIs) or Graphical User Interfaces (GUIs)" Lee: [0129]; "user input unit 620 may include at least one input device for detecting various user inputs" Lee: [0149]) provided on a housing of the image capturing unit ("electronic device 400 may include ..., a housing (or a body) 420" Lee: [0134]). 
Lee further discloses: 
a vital sign that is based on a vital sign signal (“electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices (a blood glucose monitoring device, a heart rate monitoring device, a blood pressure measuring device, a body temperature measuring device, etc.)” Lee: [0062]) obtained from a sensor (“sensor module 240 may measure, for example, physical quantity or detect an operational status of the electronic device 201, and may convert the measured or detected information into an electric signal. The sensor module 240 may include, for example, at least one of … a pressure sensor 240C, …, a bio sensor 240I, a temperature/humidity sensor 240J, an illumination sensor 240K, an Ultra Violet (UV) sensor 240M, an ultrasonic sensor 240N, and an optical sensor 240P. … Additionally or alternatively, the sensor module 240 may include, for example, an E-nose sensor, an ElectroMyoGraphy (EMG) sensor, an ElectroEncephaloGram (EEG) sensor, an ElectroCardioGram (ECG) sensor” Lee: [0090]). 

Lee is not being relied on for teaching: 
a patient monitor electrically connectable to the ultrasonic probe, 
the patient monitor being configured to display … a vital sign that is based on a vital sign signal obtained from a sensor.  

However, in a similar invention in the same field of endeavor, Slayton teaches a “non-invasive visual imaging system … wherein the imaging system procures an image of a transducer position during diagnostic or therapeutic treatment” (Abstract), and further teaches: 
a patient monitor (“Display device 110 suitably comprises any display for providing at least one of video, audio, graphical data or images” Slayton: [0043], Fig. 1) electrically connectable ("Transducer 102 can also be configured for recording or measuring acoustic or temperature data and for transmitting the acoustic or temperature data to the control unit 100 via communications channel 104" Slayton: [0035]; [Slayton's Fig. 1 shows the display device 110 included in the control unit 100, and thus is electrically connectable to the transducer 102.]) to the ultrasonic probe ("Probe assembly 118 suitably comprises a transducer 102" Slayton: [0035]; "transducer 102 comprises an ultrasonic transducer" Slayton: [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the visual imaging system for ultrasonic probe as taught by Slayton. With respect to the wired electrical connection between a transducer probe and a display device, one of ordinary skill in the art would have been motivated to make this modification because through “wired connections such as IP or digital cable networks and the like, and can direct a local practitioner as to the suitably placement for the transducer” ([0067]). With respect to the claimed invention as a whole, one of ordinary skill in the art would have been motivated to make this modification because of the ability “to receive imaging information from the visual imaging system and patient information from the probe system and suitably correlate both components of information to provide various advantages to the medical practitioner” ([0033]), such as to “provide information directing the probe system to a specific position of the patient to observe or treat a particular region of interest for that patient” ([0033]). 

The combination of Lee and Slayton is not being relied on for teaching: 
the patient monitor being configured to display … a vital sign that is based on a vital sign signal obtained from a sensor.  

However, in a similar invention in the same field of endeavor, Amble teaches an approach which "involves performing a biometric imaging scan (e.g., an ultrasound scan) on a patient, which generates a biometric image stream. Concurrently, a video camera is directed at a technician that is using the biometric imaging device, which indicates how the device is being handled and positioned. The video camera generates a video stream. Frames are obtained from the video and biometric imaging streams" (Amble: [0010]) and "frames are obtained from biometric waveform data and biometric imaging streams received from one or more medical imaging/scanning devices" (Amble: [0011]), and further teaches: 
the patient monitor ("device 104 is preferably arranged so that it may be coupled to (or otherwise receive inputs from) a variety of different types of biometric diagnostics machines. These may include various types of imaging devices (e.g., ultrasound probes, X-ray machines, MRI devices, CT scanner, etc.) and/or biometric measurement devices (e.g., EKG, EEG, or ECG devices; pulse oximeters; thermal/temperature sensors; blood pressure monitors; glucose level monitors; pulmonary function testers, etc.)" Amble: [0037]; "some or all of the above data is selectively presented in a display that is connected to or part of the system 102" Amble: [0040]) being configured to display an ultrasonic image and a vital sign ("operator can arrange to have biometric images (e.g., an ultrasound scan displayed in real time) presented in one window of a display screen and biometric data (e.g., waveform results from an EEG) in another window" Amble: [0040]; "One or more of the received data streams (e.g., biometric images, biometric data, collaboration data, supplementary data, biometric waveforms, video, etc.) are selectively rendered and displayed in real-time at the display device 210 (step 620)" Amble: [0081]) that is based on a vital sign signal obtained from a sensor ("medical sensing device, such as an electrocardiogram device, electroencephalography device, a pulse oximeter device, a thermal/temperature sensor, a blood pressure testing device, a glucose level testing device, a pulmonary function testing device, etc." Amble: [0092]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the display device for displaying both biometric images and biometric data as taught by Amble. One of ordinary skill in the art would have been motivated to make this modification because "it may be desirable for the workstation to be simultaneously coupled to more than one biometric device, as for example, an imaging device and a biometric measurement device, or multiple biometric measurement devices" (Amble: [0037]). In addition, one of ordinary skill in the art would recognize the benefits of receiving "one or more data streams simultaneously from various imaging/sensing/video devices" (Amble: [0072]), namely the ability for "multiple, different types of data that are displayed on the display device 210 will simultaneously indicate a change that is caused by the same physiological change(s) in the patient. By way of example, consider a situation in which an ultrasound scan of a patient's heart is being performed. At the same time, a heart rate monitor is being used on patient. A video camera takes footage of the patient while they are undergoing a medical examination" (Amble: [0075]). In addition, paragraph [0076] of Amble provides a specific example of this with respect to a patient hyperventilating. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Slayton and Amble as applied to claim 1 above, and further in view of Miyachi (US 2020/0214680 A1, hereinafter "Miyachi").

Regarding claim 9, the combination of Lee, Slayton, and Amble discloses: 
The ultrasonic probe according to claim 1, as described above. 
Lee further discloses: 
wherein the input interface (“first electronic device 400 may display various User Interfaces (UIs) or Graphical User Interfaces (GUIs)” Lee: [0129]; “electronic device 400 may include a display 410” Lee: [0134], Fig. 5) is provided on a side opposite (“image data (for example, a preview image (for example, a probe control image) as a real-time (or live) image) photographed by the camera (for example, a rear camera of the electronic device)” Lee: [0260]) to a side on which the first optical lens (“camera module 291 is, for example, a device for image and video capturing, and according to one exemplary embodiment, may include one or more image sensors (e.g., a front sensor or a rear sensor), a lens” Lee: [0097]) is provided.
The input interface (“display 410”) is provided on a side opposite to a side on which the first optical lens is provided, where the optical lens is included in the rear camera of the electronic device. While there is also a front camera of the electronic device, it is the rear camera that is being used to represent the camera containing the optical lens. 
While Lee discloses the limitation of claim 9 as described directly above, an additional reference is being provided to show further teaching of this limitation. 
Thus, in a similar invention in the same field of endeavor, Miyachi teaches an ultrasound diagnosis apparatus and method of controlling ultrasound diagnosis apparatus (Title), and further teaches: 
wherein the input interface (“touch panel 8” Miyachi: Fig. 4) is provided on a side opposite to a side on which the first optical lens (“camera lens L” Miyachi: Fig. 5) is provided (“as shown in FIG. 4, the display screen of the touch panel 8 is disposed on a front surface P1, and as shown in FIG. 5, a camera lens L of the digital image acquisition unit 9 is disposed on a rear surface P2” Miyachi: [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the camera lens disposed on a rear surface as taught by Miyachi. One of ordinary skill in the art would have been motivated to make this modification because this configuration ensures that the “digital image acquisition unit 9 can acquire a digital image in a visual field in a direction opposite to a direction, to which the display screen of the touch panel 8 is directed” (Miyachi: [0056]). As a result, this allows a user to set up “the visual field of the digital image acquisition unit 9 at a position easy to confirm that the ultrasound probe 2 is in contact with the part of the subject” (Miyachi: [0062]). 

Claims 2 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Slayton and Amble as applied to claim 1 above, and further in view of Tawara (JP 2006/000400 A, hereinafter "Tawara").

Regarding claim 2, the combination of Lee, Slayton, and Amble discloses: 
The ultrasonic probe according to claim 1, as described above. 
Lee discloses a connection/communication link between the image capturing unit (“first electronic device 400”) and the display device (“second electronic device 500”) (“first electronic device 400 may be … connected with the second electronic device 500 through second communication (for example, wireless communication)” [0127]), and further discloses the transmission imaging data to the display device (“first electronic device 400 may transmit at least one piece of the first data acquired from the probe 600 and the second data acquired from the camera to the second electronic device 500” [0128]). 
Slayton teaches a second cable (”signal cable 120” Slayton: [0036], Fig. 3) that is described as being able to transmit image data from the image capturing unit (“visual imaging system 116” Slayton: [0036]) to the control system 100 which includes the display device (“display device 110” Slayton: [0040]) (“Visual imaging system 116 may comprise any conventional device capable of capturing visual information relating to the position and/or orientation of transducer 102 and for transmitting the information to control device 100, via such as signal cable 120” Slayton: [0036]). 
	The combination of Lee and Slayton is not being relied on for teaching: 
a connector connectable to a connection port of the display device; and
a second cable connected to the connector and joined to or detachably attached to the image capturing unit.
However, in a similar invention in the same field of endeavor, Tawara teaches “an ultrasonic diagnostic apparatus capable of capturing information on an imaging region and an angle” (pg. 2), where “when the ultrasonic probe is brought in contact with the subject and an ultrasonic image in the subject is photographed, a state in which the probe is applied to the subject is photographed by the video camera” (pg. 3), and further teaches: 
a connector ("video cameras 21 and 22 are used, and these are connected to the image composition unit 14 through a switch 23 and an interface unit 24" Tawara: pg. 3) connectable to a connection port of the display device ("display device 16"); and
a second cable (“interface unit connected to the video camera” Tawara: pg. 2) connected to the connector ("connecting one of them to the interface unit" Tawara: pg. 3) and joined to or detachably attached ("plurality of the above video cameras can be used, and any one of them can be connected to the interface unit by a switch" Tawara: pg. 3) to the image capturing unit ("video cameras 21 and 22").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the interface unit connected to the camera as taught by Tawara. One of ordinary skill in the art would have been motivated to make this modification because "it is necessary to record information on the position / direction (tomographic position / direction) of the imaged image. This is because if this is not recorded, it will not be useful for diagnosis because it will be unclear later which cross-sectional image is at which angle and position" (Tawara: pg. 2). "By using multiple video cameras and connecting one of them to the interface unit, select a video camera that can capture the contact state (position and angle) of the ultrasonic probe with the subject. , It is possible to obtain an appropriate image in which the state is easily understood" (Tawara: pg. 3). "When the ultrasonic probe is brought into contact with the subject and an ultrasonic image in the subject is photographed, a state in which the probe is applied to the subject is photographed by the video camera. These images are combined and displayed and recorded. For this reason, images taken with a video camera, such as when played back later, can be observed simultaneously with the ultrasound image, so the ultrasound image was obtained by bringing the probe into contact with the subject at which position and in what direction" (Tawara: pg. 3), thus providing valuable insight of the position and orientation of the ultrasonic probe with respect to the patient. The interface unit of Tawara is beneficial for being able to interface or connect with the video camera(s) and the display so that both the ultrasonic and video images can be combined and displayed. 

With respect to claims 17-19, Applicant previously submitted in the remarks filed 01/05/2022 that claims 17-19 correspond to original claims 1, 13, and 15 further including the features of claim 2. 
Claim 17 is not presently amended. Claim 18 is amended only to address minor issues related to a lack of antecedent basis (these issues have been resolved by the amendment). Claim 19 is amended to include an additional limitation, which is the same limitation that has been added to independent claim 15. The rejection of independent claim 15 above shows that this newly added limitation is taught by the combination of Lee, Slayton, and Amble. 
	Regarding claims 17-19, the combination of Lee, Slayton, and Amble discloses each and every feature of independent claims 1, 13, and 15, as described above. 
The combination of Lee, Slayton, and Amble is not being relied on for teaching: 
a connector connectable to a connection port of the display device; and
a second cable connected to the connector and joined to or detachably attached to the image capturing unit.
However, in a similar invention in the same field of endeavor, Tawara teaches “an ultrasonic diagnostic apparatus capable of capturing information on an imaging region and an angle” (pg. 2), where “when the ultrasonic probe is brought in contact with the subject and an ultrasonic image in the subject is photographed, a state in which the probe is applied to the subject is photographed by the video camera” (pg. 3), and further teaches: 
a connector ("video cameras 21 and 22 are used, and these are connected to the image composition unit 14 through a switch 23 and an interface unit 24" Tawara: pg. 3) connectable to a connection port of the display device ("display device 16"); and
a second cable (“interface unit connected to the video camera” Tawara: pg. 2) connected to the connector ("connecting one of them to the interface unit" Tawara: pg. 3) and joined to or detachably attached ("plurality of the above video cameras can be used, and any one of them can be connected to the interface unit by a switch" Tawara: pg. 3) to the image capturing unit ("video cameras 21 and 22").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the interface unit connected to the camera as taught by Tawara. One of ordinary skill in the art would have been motivated to make this modification because "it is necessary to record information on the position / direction (tomographic position / direction) of the imaged image. This is because if this is not recorded, it will not be useful for diagnosis because it will be unclear later which cross-sectional image is at which angle and position" (Tawara: pg. 2). "By using multiple video cameras and connecting one of them to the interface unit, select a video camera that can capture the contact state (position and angle) of the ultrasonic probe with the subject. , It is possible to obtain an appropriate image in which the state is easily understood" (Tawara: pg. 3). "When the ultrasonic probe is brought into contact with the subject and an ultrasonic image in the subject is photographed, a state in which the probe is applied to the subject is photographed by the video camera. These images are combined and displayed and recorded. For this reason, images taken with a video camera, such as when played back later, can be observed simultaneously with the ultrasound image, so the ultrasound image was obtained by bringing the probe into contact with the subject at which position and in what direction" (Tawara: pg. 3), thus providing valuable insight of the position and orientation of the ultrasonic probe with respect to the patient. The interface unit of Tawara is beneficial for being able to interface or connect with the video camera(s) and the display so that both the ultrasonic and video images can be combined and displayed. 

Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Slayton, Amble, and Tawara as applied to claim 2 above, and further in view of Takahashi (US 2005/0054227 A1, hereinafter "Takahashi").

Regarding claim 3, the combination of Lee, Slayton, Amble, and Tawara discloses: 
The ultrasonic probe according to claim 2, as described above. 
The combination of Lee, Slayton, Amble, and Tawara remains silent on: 
wherein the first cable and the second cable are arranged to extend from the image capturing unit substantially in a gravity direction when the first optical lens is oriented in a horizontal direction.
However, in a similar invention in the same field of endeavor, Takahashi teaches “an electronic apparatus … which is structured so that a plurality of connectors can be arranged efficiently while plugs are allowed to be connected easily thereto” (Abstract), and further teaches: 
wherein the first cable (“audio/video output plug 13” Takahashi: [0041], Fig. 7) and the second cable (“USB plug 14” Takahashi: [0042], Fig. 7) are arranged to extend from the image capturing unit (“camera body 1” Takahashi: [0040], Fig. 7) substantially in a gravity direction when the first optical lens (“In FIG. 5, Reference Numeral 1 denotes a camera body, and an image-taking lens 2 is provided on the front face thereof” Takahashi: [0033], Fig. 5) is oriented in a horizontal direction. 
As shown in the annotated, rotated version Fig. 5 of Takahashi shown below, the first optical lens (“image-taking lens 2”) is oriented in a horizontal direction, as indicated by the horizontal arrow on the left side of the image, extending from the lens. As further shown in this figure, the first cable and second cable (when plugged in to connectors 10 and 11) will be arranged to extend from the camera substantially in a gravity direction, as indicated by the vertical arrow at the bottom of the image, extending from the connectors. 

    PNG
    media_image1.png
    580
    471
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the electronic apparatus and camera having connectors as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because like the image capturing unit described in the claimed invention, “apparatuses being frequently carried, such as image pickup apparatuses, have recently undergone progressive miniaturization, making it necessary to efficiently arrange the connectors. In addition, it is necessary that connectors should be arranged at positions not interfering with the use of the apparatus when it is used" (Takahashi: [0006]). Accordingly, "since connectors are required to be electrically connected inside, the connectors must be arranged on a circuit board in consideration of mounting efficiency. Furthermore, if the connectors are simply arranged close to one another on the circuit board, the plugs interfere with one another when the plugs are connected to the respective connectors. Hence, a certain amount of space is required between the connectors" (Takahashi: [0013]). 

Regarding claim 4, the combination of Lee, Slayton, Amble, and Tawara discloses: 
The ultrasonic probe according to claim 2, as described above. 
The combination of Lee, Slayton, Amble, and Tawara remains silent on: 
wherein the first cable and the second cable extend from the image capturing unit substantially in a same direction that is different from an imaging direction of the first optical lens.
However, in a similar invention in the same field of endeavor, Takahashi teaches “an electronic apparatus … which is structured so that a plurality of connectors can be arranged efficiently while plugs are allowed to be connected easily thereto” (Abstract), and further teaches: 
wherein the first cable (“audio/video output plug 13” Takahashi: [0041], Fig. 7) and the second cable (“USB plug 14” Takahashi: [0042], Fig. 7) extend from the image capturing unit (“camera body 1” Takahashi: [0040], Fig. 7) substantially in a same direction that is different (“audio/video output connector 10 and a USB connector 11 are disposed on a side face (first face) 1 a of the camera body 1” Takahashi: [0040], Fig. 7) from an imaging direction of the first optical lens (“In FIG. 5, Reference Numeral 1 denotes a camera body, and an image-taking lens 2 is provided on the front face thereof” Takahashi: [0033], Fig. 5).
As shown in Fig. 5, the lens 2 is provided on the front face of camera body 1, and takes an image in the same front-facing direction. As shown in Fig. 7, the first cable and second cable (represented by plugs 13 and 14) extend from the camera in the same direction (side-facing) that is different from the imaging direction of the lens (front-facing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the electronic apparatus and camera having connectors as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because like the image capturing unit described in the claimed invention, “apparatuses being frequently carried, such as image pickup apparatuses, have recently undergone progressive miniaturization, making it necessary to efficiently arrange the connectors. In addition, it is necessary that connectors should be arranged at positions not interfering with the use of the apparatus when it is used" (Takahashi: [0006]). Accordingly, "since connectors are required to be electrically connected inside, the connectors must be arranged on a circuit board in consideration of mounting efficiency. Furthermore, if the connectors are simply arranged close to one another on the circuit board, the plugs interfere with one another when the plugs are connected to the respective connectors. Hence, a certain amount of space is required between the connectors" (Takahashi: [0013]). 

Regarding claim 5, the combination of Lee, Slayton, Amble, and Tawara discloses: 
The ultrasonic probe according to claim 2, as described above. 
The combination of Lee, Slayton, Amble, and Tawara remains silent on: 
	wherein the first cable and the second cable extends from the image capturing unit such that the first cable and the second cable are arranged one behind the other when the first optical lens is viewed from the front.
However, in a similar invention in the same field of endeavor, Takahashi teaches “an electronic apparatus … which is structured so that a plurality of connectors can be arranged efficiently while plugs are allowed to be connected easily thereto” (Abstract), and further teaches: 
wherein the first cable (“audio/video output plug 13” Takahashi: [0041], Fig. 7) and the second cable (“USB plug 14” Takahashi: [0042], Fig. 7) extends from the image capturing unit (“camera body 1” Takahashi: [0040], Fig. 7) such that the first cable and the second cable are arranged one behind the other when the first optical lens (“In FIG. 5, Reference Numeral 1 denotes a camera body, and an image-taking lens 2 is provided on the front face thereof” Takahashi: [0033], Fig. 5) is viewed from the front.
When the first optical lens is view from the front (similar to the view that is shown in Fig. 5, but not exactly, as Fig. 5 does not show only the front face but also shows the side face), it becomes clear that the first cable and second cable will be arranged one behind the other once the cables are plugged in to their respective ports on the side face of the camera body. To explain further, when viewed from the front, the audio-video output plug 13 will be arranged directly in front of the USB plug 14. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the electronic apparatus and camera having connectors as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because like the image capturing unit described in the claimed invention, “apparatuses being frequently carried, such as image pickup apparatuses, have recently undergone progressive miniaturization, making it necessary to efficiently arrange the connectors. In addition, it is necessary that connectors should be arranged at positions not interfering with the use of the apparatus when it is used" (Takahashi: [0006]). Accordingly, "since connectors are required to be electrically connected inside, the connectors must be arranged on a circuit board in consideration of mounting efficiency. Furthermore, if the connectors are simply arranged close to one another on the circuit board, the plugs interfere with one another when the plugs are connected to the respective connectors. Hence, a certain amount of space is required between the connectors" (Takahashi: [0013]). 

Regarding claim 10, the combination of Lee, Slayton, Amble, and Tawara discloses: 
The ultrasonic probe according to claim 2, as described above. 
The combination of Lee, Slayton, Amble, and Tawara remains silent on: 
wherein the image capturing unit comprises three or more slots to which the first cable or the second cable is detachably attached.
However, in a similar invention in the same field of endeavor, Takahashi teaches “an electronic apparatus … which is structured so that a plurality of connectors can be arranged efficiently while plugs are allowed to be connected easily thereto” (Abstract), and further teaches: 
wherein the image capturing unit (“camera body 1” Takahashi: [0040], Fig. 7) comprises three or more slots (“an audio/video output connector 10 and a USB connector 11 are disposed on a side face (first face) 1 a of the camera body 1, and a DC input connector 12 is disposed on the rear face (second face) 1 b adjacent to the side face 1 a” Takahashi: [0040]) to which the first cable or the second cable is detachably attached (“Reference Numerals 13, 14 and 15 denote an audio/video output plug connected to the audio/video output connector 10, a USB plug connected to the USB connector 11 and a DC plug connected to the DC input connector 12, respectively” Takahashi: [0040]).
A first slot can be represented by the audio/video output connector 10, a second slot can be represented by the USB connector 11, and a third slot can be represented by a DC input connector 12, while the first cable is represented by the audio/video output plug 13 and the second cable is represented by the USB plug 14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the electronic apparatus and camera having connectors as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because like the image capturing unit described in the claimed invention, “apparatuses being frequently carried, such as image pickup apparatuses, have recently undergone progressive miniaturization, making it necessary to efficiently arrange the connectors. In addition, it is necessary that connectors should be arranged at positions not interfering with the use of the apparatus when it is used" (Takahashi: [0006]). Accordingly, "since connectors are required to be electrically connected inside, the connectors must be arranged on a circuit board in consideration of mounting efficiency. Furthermore, if the connectors are simply arranged close to one another on the circuit board, the plugs interfere with one another when the plugs are connected to the respective connectors. Hence, a certain amount of space is required between the connectors" (Takahashi: [0013]). 

Regarding claim 11, the combination of Lee, Slayton, Amble, and Tawara discloses: 
The ultrasonic probe according to claim 10, as described above. 
The combination of Lee, Slayton, Amble, and Tawara remains silent on: 
wherein one of the slots is provided on a side different from a side on which another one of the slots is provided.
However, in a similar invention in the same field of endeavor, Takahashi teaches “an electronic apparatus … which is structured so that a plurality of connectors can be arranged efficiently while plugs are allowed to be connected easily thereto” (Abstract), and further teaches: 
wherein one of the slots is provided on a side different from a side on which another one of the slots is provided (“an audio/video output connector 10 and a USB connector 11 are disposed on a side face (first face) 1 a of the camera body 1, and a DC input connector 12 is disposed on the rear face (second face) 1 b adjacent to the side face 1 a” Takahashi: [0040]).
As shown in Fig. 7, the DC input connector 12 is provided on a side different from a side on which the USB connector 11 is provided. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the electronic apparatus and camera having connectors as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because like the image capturing unit described in the claimed invention, “apparatuses being frequently carried, such as image pickup apparatuses, have recently undergone progressive miniaturization, making it necessary to efficiently arrange the connectors. In addition, it is necessary that connectors should be arranged at positions not interfering with the use of the apparatus when it is used" (Takahashi: [0006]). Accordingly, "since connectors are required to be electrically connected inside, the connectors must be arranged on a circuit board in consideration of mounting efficiency. Furthermore, if the connectors are simply arranged close to one another on the circuit board, the plugs interfere with one another when the plugs are connected to the respective connectors. Hence, a certain amount of space is required between the connectors" (Takahashi: [0013]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Slayton, Amble, Tawara, and Takahashi as applied to claim 11 above, and further in view of Mihai (US 2017/0193182 A1, hereinafter "Mihai").

Regarding claim 12, the combination of Lee, Slayton, Amble, Tawara, and Takahashi discloses: 
The ultrasonic probe according to claim 11, as described above. 
As described above with respect to independent claim 1, the newly applied prior art reference, Amble, teaches: 
a display device ("device 104 is preferably arranged so that it may be coupled to (or otherwise receive inputs from) a variety of different types of biometric diagnostics machines. These may include various types of imaging devices (e.g., ultrasound probes, X-ray machines, MRI devices, CT scanner, etc.) and/or biometric measurement devices (e.g., EKG, EEG, or ECG devices; pulse oximeters; thermal/temperature sensors; blood pressure monitors; glucose level monitors; pulmonary function testers, etc.)" Amble: [0037]; "some or all of the above data is selectively presented in a display that is connected to or part of the system 102" Amble: [0040]) configured to display an ultrasonic image and a vital sign ("operator can arrange to have biometric images (e.g., an ultrasound scan displayed in real time) presented in one window of a display screen and biometric data (e.g., waveform results from an EEG) in another window" Amble: [0040]; "One or more of the received data streams (e.g., biometric images, biometric data, collaboration data, supplementary data, biometric waveforms, video, etc.) are selectively rendered and displayed in real-time at the display device 210 (step 620)" Amble: [0081]) that is based on a vital sign signal obtained from a sensor ("medical sensing device, such as an electrocardiogram device, electroencephalography device, a pulse oximeter device, a thermal/temperature sensor, a blood pressure testing device, a glucose level testing device, a pulmonary function testing device, etc." Amble: [0092]). 
Examiner finds that this reads on the limitation of claim 12, as Amble clearly shows a teaching of displaying measured values and measured waveforms of vital signs. 

While Examiner finds that this limitation is taught by the prior art reference described above, an additional reference is also provided to teach this limitation and maintain consistency from the previous Office Action. 
Accordingly, in a similar invention in the same field of endeavor, Mihai teaches a vital-signs enhanced telemedicine system (Title) including one or more vital signs sensors ([0008]) and a screen configured to display a representation of at least a portion of the vital signs ([0008]), and further teaches: 
wherein the display device ([Any of the monitoring device 10, aggregator 20, and dashboard 70 can be used to represent the display device. Each of these structures also has its own respective screens (display screen 11, display screen 21, and display screen 71).]) is a patient monitor (“patient monitoring devices generating streaming vital signs” Mihai: Abstract) configured to display measured values ([Each of the display screens displays measured values. In the display screen 71, the vital sign values are displayed in the monitoring pane 81.]) and measured waveforms (“vital sign waveform snippets” [0002]) of vital signs ([Each of the display screens displays measured waveforms, as shown by the waveforms depicted on the monitoring pane 81.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for an ultrasound diagnosis disclosed by Lee, by including the patient monitoring devices as taught by Mihai. One of ordinary skill in the art would have been motivated to make this modification because of the simultaneous displaying capabilities of the invention, as Mihai teaches “vital signs based on the information from the vital signs sensors, and transmitting at least a first portion of the streaming vital signs to an aggregator while simultaneously displaying a representation of at least a second portion of the streaming vital signs” ([0071]). One of ordinary skill in the art would be further motivated to make this modification because of the disclosure that the vital sign signals can be combined/displayed with ultrasound data (“telemedicine system of any of the paragraphs [0008] to [0038], wherein the streaming vital signs include, without limitation, waveforms such as 3, 5, 7, or 12-lead electrocardiogram (ECG), respiration, invasive blood pressure, and temperature; trending numeric parameters such as blood oxygen saturation level (SPO2), End-Tidal CO2 (EtCO2), heart rate, respiration rate, non-invasive blood pressure, temperature, streaming ultrasound images…” ([0039]). 


Response to Arguments
Applicant provides the following arguments: 
 	Applicant submits that regarding independent claims 1, 13, 15, and 19, the prior art references do not teach or render obvious “transmit[ting] a control signal for instructing a change of settings to the display device in accordance with an operation on an input interface,” where the display device is “configured to display an ultrasonic image and a vital sign that is based on a vital sign signal obtained from a sensor" as recited in amended claim 1 and similarly recited in claims 13, 15, and 19. Applicant submits that the action cites to Lee [0129], [0149], [0150], [0258]. and [0320] to teach the claimed control. 
Applicant submits that Lee describes that a control command is transmitted to a probe 600 and to a second electronic device 500. See Lee [0232] and [0320]. And Applicant further submits as described in Lee [0129] and [0131], the second device 500 is a smart phone or monitor that receives data from the first device 400, which is itself a smart phone or table computer. Applicant submits that while the first device 400 may acquire data from the probe 600, none of the devices display a vital sign that is based on a vital sign signal or correspond to a sensor, as claimed. In other words, in contrast to the claimed display device, Applicant submits that the second device 500 (which receives the control command) does not display a vital sign, and the first device 400 is not a sensor that provides a vital sign signal to the second device 500. 

In response, Examiner respectfully submits that in light of the amendments to claims 1, 13, 15, and 19, Applicant’s arguments, see final portion of page 7 and first portion of page 8 of the remarks, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1, 13, 15, and 19 under 35 U.S.C. 103 over Lee and Slayton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to these claims, a new ground(s) of rejection is made under 35 U.S.C. 103 over Lee in view of Slayton, further in view of Amble. 
	With respect to the newly added limitation of claims 1, 13, and 15, the search was updated and an additional prior art reference was identified to teach this limitation. 
Accordingly, in a similar invention in the same field of endeavor, Amble teaches an approach which "involves performing a biometric imaging scan (e.g., an ultrasound scan) on a patient, which generates a biometric image stream. Concurrently, a video camera is directed at a technician that is using the biometric imaging device, which indicates how the device is being handled and positioned. The video camera generates a video stream. Frames are obtained from the video and biometric imaging streams" (Amble: [0010]) and "frames are obtained from biometric waveform data and biometric imaging streams received from one or more medical imaging/scanning devices" (Amble: [0011]), and further teaches: 
a display device ("device 104 is preferably arranged so that it may be coupled to (or otherwise receive inputs from) a variety of different types of biometric diagnostics machines. These may include various types of imaging devices (e.g., ultrasound probes, X-ray machines, MRI devices, CT scanner, etc.) and/or biometric measurement devices (e.g., EKG, EEG, or ECG devices; pulse oximeters; thermal/temperature sensors; blood pressure monitors; glucose level monitors; pulmonary function testers, etc.)" Amble: [0037]; "some or all of the above data is selectively presented in a display that is connected to or part of the system 102" Amble: [0040]) configured to display an ultrasonic image and a vital sign ("operator can arrange to have biometric images (e.g., an ultrasound scan displayed in real time) presented in one window of a display screen and biometric data (e.g., waveform results from an EEG) in another window" Amble: [0040]; "One or more of the received data streams (e.g., biometric images, biometric data, collaboration data, supplementary data, biometric waveforms, video, etc.) are selectively rendered and displayed in real-time at the display device 210 (step 620)" Amble: [0081]) that is based on a vital sign signal obtained from a sensor ("medical sensing device, such as an electrocardiogram device, electroencephalography device, a pulse oximeter device, a thermal/temperature sensor, a blood pressure testing device, a glucose level testing device, a pulmonary function testing device, etc." Amble: [0092]). 
	
Applicant further provides the argument: 
Regarding independent claims 17 and 18, the prior art references do not teach or render obvious "an image capturing unit joined to or detachably attached to a first cable" and "a second cable connected to the connector and joined to or detachably attached to the image capturing unit" as recited by claim 17 and similarly recited by claim 18. The action cites to Lee [0129] and electronic device 400 to teach the claimed imaging capturing unit, and to Tawara to teach the claimed second cable. However, the electronic device 400 is not connected to two cables as claimed. And while the action relies on Tawara to note that a video camera can be connected to an interface unit with a switch, such a configuration still does not produce a second cable attached to the video camera. Rather the disclosure relates at best to a connection means for a single cable attached to the electronic device 400.

In response, Examiner respectfully submits that Applicant's arguments filed in the middle of page 8 of the remarks filed 07/11/2022 have been fully considered but they are not persuasive. Examiner respectfully submits that the combination of prior art references do render obvious these claim limitations, as Lee discloses an image capturing unit (“first electronic device 400”) joined to or detachably attached to a first cable ("first electronic device 400 may be connected (for example, paired) with the probe 600 through first communication (for example, wired communication …)" Lee: [0127], Fig. 4). 
Furthermore, Tawara teaches a second cable (“interface unit connected to the video camera” Tawara: pg. 2) connected to the connector ("connecting one of them to the interface unit" Tawara: pg. 3) and joined to or detachably attached ("plurality of the above video cameras can be used, and any one of them can be connected to the interface unit by a switch" Tawara: pg. 3) to the image capturing unit ("video cameras 21 and 22"). 
In response to the argument that the electronic device 400 is not connected to two cables as claimed, Examiner respectfully submits that the combination of the prior art references make obvious the limitation of the two cables being connected to an image capturing device. Since Lee teaches an image capturing unit joined to or detachably attached to a first cable, and Tawara teaches an image capturing unit joined to or detachably attached to a second cable, it would have been obvious to one of ordinary skill in the art to have combined these two features of the prior art references because "it is necessary to record information on the position / direction (tomographic position / direction) of the imaged image. This is because if this is not recorded, it will not be useful for diagnosis because it will be unclear later which cross-sectional image is at which angle and position" (Tawara: pg. 2). "By using multiple video cameras and connecting one of them to the interface unit, select a video camera that can capture the contact state (position and angle) of the ultrasonic probe with the subject. , It is possible to obtain an appropriate image in which the state is easily understood" (Tawara: pg. 3). "When the ultrasonic probe is brought into contact with the subject and an ultrasonic image in the subject is photographed, a state in which the probe is applied to the subject is photographed by the video camera. These images are combined and displayed and recorded. For this reason, images taken with a video camera, such as when played back later, can be observed simultaneously with the ultrasound image, so the ultrasound image was obtained by bringing the probe into contact with the subject at which position and in what direction" (Tawara: pg. 3), thus providing valuable insight of the position and orientation of the ultrasonic probe with respect to the patient. The interface unit of Tawara is beneficial for being able to interface or connect with the video camera(s) and the display so that both the ultrasonic and video images can be combined and displayed. 
In addition, Examiner respectfully submits that being connected to a plurality of cables and/or having a plurality of connection ports for various inputs and outputs is a common and well-known feature of electronic devices. The inclusion of an additional cable or connection port on an electronic device, such as an image capturing unit, is well-known and obvious, and on its own, does not appear to provide a contribution over the prior art. 
Lastly, Examiner respectfully submits that as presently claimed, the claims recite that each of the two cables are joined to or detachably attached to the image capturing unit. Accordingly, under the broadest reasonable interpretation of the claims, it would only be required for one cable to be attached at a time. For example, when the first cable is joined to the image capturing unit, the second cable could be detached; conversely, when the second cable is joined, the first cable could be detached. Thus, this interpretation further makes obvious the combination of prior art references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berger et al. (US 2004/0015079 A1, hereinafter “Berger”) has been identified in the updated search as being relevant to the features of the claims. Berger teaches a hand-held ultrasound system including integrated electronics within an ergonomic housing (Abstract), and further teaches an ultrasound transducer array (498) and transducer housing (496) connected to an interface housing (482, 490) of a PDA via cable (494), in which the PDA is in turn connected a display device such as a computer (472) via an additional cable (480). 
Pelissier et al. (US 2017/0105701 A1, hereinafter “Pelissier”) teaches systems and methods for remote graphical feedback of ultrasound scanning technique, in which “remote feedback consists of graphical icons that are dragged and dropped onto a video stream of the patient being scanned or the ultrasound image being captured and shared in real-time with the local operator to help improve their scanning technique” (Abstract). Upon viewing Figs. 3-4 of Pelissier, it becomes clear that this invention teaches the same concepts as described in the claimed invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793